DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a cooling mold” in Line 10 and Line 11. It is unclear whether these limitations refer to the same cooling mold or different cooling molds. For examination purposes, it will be assumed that “a cooling mold” in Lines 10 and 11 are referring to the same cooling mold.
Further, Claim 4, 7-8, and 10 as dependent on Claim 3 is also rejected under 35 U.S.C. 112(b) by virtue of its dependence on Claim 3.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (JPH04259510 with references to the machine English translation provided herewith) in view of Higuchi et al (PGPub 2017/0050359).
Regarding Claim 1, Sakai teaches a method of manufacturing a molded article formed of a fiber-reinforced thermoplastic resin (Abstract), the method comprising:
molding a primary molded article from a predetermined amount of the fiber-reinforced thermoplastic resin by a molding mold (Fig. 1- pre-shaping device 7, [0014]- pre-shaping device 7 forms laminated body 3); 
opening the molding mold ([0014]- laminate 3 is removed from pre-shaping device 7), taking out the primary molded article (Fig. 1- supply conveyor 8; [0014]- supply conveyor 8 moves laminate 3 to molding device 9), transferring the primary molded article to a cooling mold (Fig. 1- supply conveyor 8; [0014]- supply conveyor 8 moves laminate 3 to molding device 9), and inserting the primary molded article into the cooling mold (Fig. 1- supply conveyor 8 brings the preform to molding device 9; [0014]- supply conveyor 8 moves laminate 3 to molding device 9); and 
compression cooling the primary molded article by the cooling mold (Fig. 1- molding device 9; [0015]- The laminated body 3 in the heated and softened state is moved to a predetermined position on the male mold 92, and the female mold 91 is lowered and pressurized and cooled to form the molded article 4).

Sakai does not appear to explicitly teach kneading a thermoplastic resin and a reinforcing fiber.  
Higuchi teaches an alternative composite molding device (Abstract) wherein the device kneads a thermoplastic resin and a reinforcing fiber within a screw [0037] in order to disperse the fiber through the thermoplastic resin [0037].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Sakai to include an injection molding screw to knead the resin/fiber mixture as taught by Higuchi with reasonable expectation of success to disperse the fiber through the thermoplastic resin [0037].

Regarding Claim 2, Sakai further teaches in the molding step, the fiber-reinforced thermoplastic resin is injected while the molding mold is opened, or a predetermined amount of the fiber-reinforced thermoplastic resin is inserted while the molding mold is opened (Fig. 1- see material supplied to pre-shaping device 7 with the device is open), and thereafter molding is performed by compression molding ([0014]- molding material is compressed in shaping device 7).

Regarding Claim 3, Sakai teaches a molding apparatus for molding a molded article formed of a fiber-reinforced thermoplastic resin (Abstract), the molding apparatus comprising: 
a molding mold configured to mold a primary molded article from a predetermined amount of the fiber-reinforced thermoplastic resin (Fig. 1- pre-shaping device 7, [0014]- pre-shaping device 7 forms laminated body 3);
a carrying device (Fig. 1- supply conveyor 8; [0014]- supply conveyor 8 moves laminate 3 to molding device 9) configured to take out the primary molded article from the molding mold and carry the primary molded article to a cooling mold (Fig. 1- supply conveyor 8; [0014]- supply conveyor 8 moves laminate 3 to molding device 9); and 
the cooling mold configured to compress and cool the primary molded articl3e (Fig. 1- molding device 9; [0015]- The laminated body 3 in the heated and softened state is moved to a predetermined position on the male mold 92, and the female mold 91 is lowered and pressurized and cooled to form the molded article 4), 
Sakai does not appear to explicitly teach a plasticizing device comprising an extruder or an injection molding machine configured to knead the thermoplastic resin and the reinforcing fiber to obtain the fiber-reinforced thermoplastic resin.  
Higuchi teaches an alternative composite molding device (Abstract) wherein the device comprises an extruder or an injection molding machine configured to knead the thermoplastic resin and the reinforcing fiber to obtain the fiber-reinforced thermoplastic resin [0037] in order to disperse the fiber through the thermoplastic resin [0037].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify apparatus of Sakai to include an injection molding screw to knead the resin/fiber mixture as taught by Higuchi with reasonable expectation of success to disperse the fiber through the thermoplastic resin [0037].

Regarding Claim 4, Sakai further teaches the molding mold comprises a mold for compression molding ([0014]- molding material is compressed in shaping device 7), and a predetermined amount of the fiber-reinforced thermoplastic resin is injected or inserted while the molding mold is opened (Fig. 1- see material supplied to pre-shaping device 7 with the device is open), and is thereafter compressed by the molding mold ([0014]- molding material is compressed in shaping device 7).

Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive. 
Applicant argues Sakai describes sheet-shaped reinforcement bodies and the specific placement of those bodies would not be possible if the molding material was initially supplied with fiber reinforcement upstream from the preliminary molding location (Page 7-8).
Examiner respectfully disagrees with Applicant’s assertion noting that reinforcing material (such as fibers) is contained in molding material 2 [0009] in addition to the reinforcing body 1, thus, it would be possible to supply the molding material with specific placement because molding material 2 can be placed in the manner of Sakai (Fig. 1- molding material 2 supplied with reinforcement material [0009] on reinforcing body 1 in shaping device 7). 
Allowable Subject Matter
Claims 5-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art to Claims 5-10 is Sakai et al (JPH04259510 with references to the machine English translation provided herewith) in view of Higuchi et al (PGPub 2017/0050359) as set forth in the previous action.  However, the prior art fails to teach or suggest the molding of the primary article is carried out with a clamping pressure that is greater than a clamping pressure that is used to carry out the cooling compression or the temperature of the mold is lower than that of the plasticizing device.  Further, there is no teaching or suggestion to modify the combination of Sakai and Higuchi to include the molding of the primary article is carried out with a clamping pressure that is greater than a clamping pressure that is used to carry out the cooling compression or the temperature of the mold is lower than that of the plasticizing device.  Thus, the prior art does not teach or suggest the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        5/24/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712